SPEER, J.
The plaintiff in error’s motion for a rehearing calls our attention to the fact that there is an addendum to the agreement quoted by us in the original opinion which had the effect to destroy, or at least to qualify, the agreement as to the extent of the loss. It appears to be true that the $46,310, mentioned in the agreed statement represented the sound value of the goods not destroyed, and that the loss was reduced somewhat by salvage; nevertheless the loss still exceeded the payment actually made, and it was never contemplated that the settling companies would pay more than their pro rata of the real loss. Besides, the settlement was voided by the mutual mistake referred to in the original opinion, and this ground was barely attacked in the motion.
So that, in any event, the motion should he overruled, and we so recommend.